DETAILED ACTION
This action is in response to the amendment 05/09/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
The amendment to the specifications were received on 05/09/2022. The amendment is acceptable.

Drawings
The drawings were received on 05/09/2022. These drawings are acceptable.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1 and 9 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by US Pub. No. 2015/0256078; (hereinafter Tanabe).

Regarding claim 1, Tanabe [e.g. Fig. 3 - 7] discloses a method comprising: applying, by a slope compensation circuit [e.g. Fig. 3; 86], a first slope compensation [e.g. Fig. 3; 88 - increasing slope] to an input current [e.g. Fig. 3; 84 and Fig. 6; current across high side transistor 30; paragraph 041 recites “Current sense circuit 82 may be implemented with an amplifier 110 (typically a voltage-to-current (V-to-I) converter), the inputs of which are connected across one of the high side switching elements--here, primary high side switching element 30. Current sense circuit 82 produces an output 112 which varies with the current conducted by primary high side switching element 30”] of a buck-boost converter [e.g. 30, 32, 34, L1, 36, 38 C1] in a first mode in which the buck-boost converter is operating in a discontinuous conduction mode (DCM) [e.g. Fig. 4; 102; paragraph 037 recites “the PWM pulses are suspended (102)”], the first mode having a first duty cycle [e.g. Buck (100%); paragraph 037 recites “the system is in buck mode. At first, the `ramp` signal reaches the `comp` signal during every cycle, causing PWM pulses (SWA) to be delivered to the primary high and low side switching elements. However, if input voltage VIN begins to decrease, output voltage VOUT will decrease as well, causing `comp` to increase. As `comp` increases, the buck mode duty cycle (given by VOUT/VIN) eventually increases to near 100%, the slope of the sensed inductor current IL (proportional to VIN-VOUT) falls to near 0, and the `ramp` signal can no longer reach the `comp` signal”], the first slope compensation comprising a first slope percentage [e.g. increasing slope having a positive percentage]; detecting, by a USB controller [e.g. Figs. 3 and 7; 92, 50, 54], a transition of the buck-boost converter from the first mode to a second mode  [e.g. paragraph 046 recites “To determine the converter's operating mode, a second comparison circuit 170 (mode_comp) is preferably used, which compares the `comp` signal with a `ramp#` signal and toggles an output 172 when `ramp#` increases above or falls below `comp`”] having a second duty cycle that is less than the first duty cycle [e.g. paragraph 037 recites “After the transition, the boost mode duty cycle, given by 1-VIN/OUT, is around 0%”]; and applying, by the slope compensation circuit, a second slope compensation [e.g. Fig. 5 and Fig. 7; decreasing slope] to the input current, the second slope compensation comprising a second slope percentage different than the first slope percentage [e.g. decreasing slope having a negative percentage], wherein the second slope compensation starts at a maximum offset of the first slope compensation [e.g. Fig. 7; maximum value of increasing slope of COMP to start of the decreasing slope].

Regarding claim 9, Tanabe [e.g. Fig. 3 - 7] discloses an integrated circuit (IC) controller for a Universal Serial Bus (USB) Type-C device, the IC controller comprising: a current sense amplifier (CSA) [e.g. Fig. 6; 110] to measure an input current [e.g. paragraph 041 recites “Current sense circuit 82 may be implemented with an amplifier 110 (typically a voltage-to-current (V-to-I) converter), the inputs of which are connected across one of the high side switching elements--here, primary high side switching element 30. Current sense circuit 82 produces an output 112 which varies with the current conducted by primary high side switching element 30”] of a buck-boost converter [e.g. 30, 32, 34, L1, 36, 38, C1]; a slope compensation circuit [e.g. 86] coupled to an output of the CSA [e.g. Figs. 6 and 3]; and a controller [e.g. 50, 58, 64, 192 and inverter receiving 166] coupled to the slope compensation circuit [e.g. Figs. 3 and 6], wherein the controller is operable to: cause [e.g. Fig. 6; via signals Buck, Boost and SET] the slope compensation circuit to apply a first slope compensation [e.g. Fig. 3; 88 - increasing slope] to the input current [e.g. Fig. 3; 84] in a first mode in which the buck-boost converter is operating in a discontinuous conduction mode (DCM) [e.g. Fig. 4; 102; paragraph 037 recites “the PWM pulses are suspended (102)”], the first mode having a first duty cycle [e.g. Buck (100%); paragraph 037 recites “the system is in buck mode. At first, the `ramp` signal reaches the `comp` signal during every cycle, causing PWM pulses (SWA) to be delivered to the primary high and low side switching elements. However, if input voltage VIN begins to decrease, output voltage VOUT will decrease as well, causing `comp` to increase. As `comp` increases, the buck mode duty cycle (given by VOUT/VIN) eventually increases to near 100%, the slope of the sensed inductor current IL (proportional to VIN-VOUT) falls to near 0, and the `ramp` signal can no longer reach the `comp` signal”], the first slope compensation comprising a first slope percentage [e.g. increasing slope having a positive percentage]; detect [e.g. Figs. 3 and 7; 92] a transition of the buck-boost converter from a first mode having a first duty cycle to a second mode [e.g. paragraph 046 recites “To determine the converter's operating mode, a second comparison circuit 170 (mode_comp) is preferably used, which compares the `comp` signal with a `ramp#` signal and toggles an output 172 when `ramp#` increases above or falls below `comp`”] having a second duty cycle that is less than the first duty cycle [e.g. paragraph 037 recites “After the transition, the boost mode duty cycle, given by 1-VIN/OUT, is around 0%”]; and cause [e.g. Fig. 6; via signals Buck, Boost and SET] the slope compensation circuit to apply a second slope compensation [e.g. Fig. 5 and Fig. 7; decreasing slope] to the input current, the second slope compensation comprising a second slope percentage different than the first slope percentage [e.g. decreasing slope having a negative percentage] wherein the second slope compensation starts at a maximum offset of the first slope compensation [e.g. Fig. 7; maximum value of increasing slope of COMP to start of the decreasing slope].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanabe in view of Park and further in view of  US Pub. No. 2020/0244170; (hereinafter Chen).
Regarding claim 17, Tanabe [e.g. Fig. 3 - 7] discloses a Universal Serial Bus (USB) device comprising: a buck-boost converter [e.g. 30, 32, 34, L1, 36, 38, C1] comprising an input terminal [e.g. VIN] and an output terminal [e.g. VOUT]; and an integrated circuit (IC) controller comprising: a current sense amplifier (CSA) [e.g. Fig. 6; 110] to measure an input current at the input terminal [e.g. paragraph 041 recites “Current sense circuit 82 may be implemented with an amplifier 110 (typically a voltage-to-current (V-to-I) converter), the inputs of which are connected across one of the high side switching elements--here, primary high side switching element 30. Current sense circuit 82 produces an output 112 which varies with the current conducted by primary high side switching element 30”]; a slope compensation circuit [e.g. 86] coupled to an output of the CSA [e.g. Figs. 6 and 3]; and a controller [e.g. 50, 58, 64, 192 and inverter receiving 166] coupled to the slope compensation circuit [e.g. Figs. 3 and 6], wherein the controller is operable to: cause [e.g. Fig. 6; via signals Buck, Boost and SET] the slope compensation circuit to apply a first slope compensation [e.g. Fig. 3; 88 - increasing slope] to the input current [e.g. Fig. 3; 84] in a first mode in which the buck-boost converter is operating in a discontinuous conduction mode (DCM) [e.g. Fig. 4; 102; paragraph 037 recites “the PWM pulses are suspended (102)”], the first mode having a first duty cycle [e.g. Buck (100%); paragraph 037 recites “the system is in buck mode. At first, the `ramp` signal reaches the `comp` signal during every cycle, causing PWM pulses (SWA) to be delivered to the primary high and low side switching elements. However, if input voltage VIN begins to decrease, output voltage VOUT will decrease as well, causing `comp` to increase. As `comp` increases, the buck mode duty cycle (given by VOUT/VIN) eventually increases to near 100%, the slope of the sensed inductor current IL (proportional to VIN-VOUT) falls to near 0, and the `ramp` signal can no longer reach the `comp` signal”], the first slope compensation comprising a first slope percentage [e.g. increasing slope having a positive percentage]; detect [e.g. Figs. 3 and 7; 92] a transition of the buck-boost converter from the first mode to a second mode [e.g. paragraph 046 recites “To determine the converter's operating mode, a second comparison circuit 170 (mode_comp) is preferably used, which compares the `comp` signal with a `ramp#` signal and toggles an output 172 when `ramp#` increases above or falls below `comp`”] having a second duty cycle that is less than the first duty cycle [e.g. paragraph 037 recites “After the transition, the boost mode duty cycle, given by 1-VIN/OUT, is around 0%”]; and cause [e.g. Fig. 6; via signals Buck, Boost and SET] the slope compensation circuit to apply a second slope compensation [e.g. Fig. 5 and Fig. 7; decreasing slope] to the input current, the second slope compensation comprising a second slope percentage [e.g. decreasing slope having a negative percentage] different than the first slope percentage, wherein the second slope compensation starts at a maximum offset of the first slope compensation [e.g. Fig. 7; maximum value of increasing slope of COMP to start of the decreasing slope].
Tanabe fails to disclose a USB Type-C connector comprising a VBUS line; a VBUS terminal coupled to the VBUS line of the USB Type-C connector and the output terminal of the buck-boost converter.
Chen [e.g. Fig. 7] teaches a USB Type-C connector comprising a VBUS line [e.g. at 730 line]; a VBUS terminal [e.g. at 708] coupled to the VBUS line of the USB Type-C connector and the output terminal of the buck-boost converter [e.g. 702-2].
	It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Tanabe by a USB Type-C connector comprising a VBUS line; a VBUS terminal coupled to the VBUS line of the USB Type-C connector and the output terminal of the buck-boost converter as taught by Chen in order of being able to provide power supply to a USB type load. 

Examiner's Note
Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.

Allowable Subject Matter
Claim(s) 2 – 8, 10 – 16 and 18 – 20 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The primary reason for the indication of the allowability of claim 2 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “wherein the first mode is a first buck-boost mode that follows a buck mode (BB-buck mode) and the second mode is a second buck-boost mode”.
The primary reason for the indication of the allowability of claim 5 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “further comprising: delaying a first delay amount before applying the first slope compensation; and delaying a second delay amount before applying the second slope compensation, wherein the first delay amount and the second delay amount are different”.
The primary reason for the indication of the allowability of claim 8 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “wherein the first mode is a buck-boost mode and the second mode is a boost mode, and wherein the method further comprises delaying by a delay amount from a start of a switching cycle before the applying the second slope compensation, wherein the delay amount is equal to a specified percentage of the switching cycle”.
The primary reason for the indication of the allowability of claim 10 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “wherein the first mode is a first buck-boost mode that follows a buck mode (BB-buck mode) and the second mode is a second buck-boost mode”.
The primary reason for the indication of the allowability of claim 13 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “wherein the controller is further operable to cause the slope compensation circuit to: delay a first delay amount before the first slope compensation is applied; and delay a second delay amount before the second slope compensation is applied, wherein the first delay amount and the second delay amount are different”.
The primary reason for the indication of the allowability of claim 16 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “wherein the first mode is a buck-boost mode and the second mode is a boost mode, and wherein the controller is further operable to cause the slope compensation circuit to delay a delay amount from a start of a switching cycle before the second slope compensation is applied, wherein the delay amount is equal to a specified percentage of the switching cycle”.
The primary reason for the indication of the allowability of claim 18 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “wherein the first mode is a first buck-boost mode that follows a buck mode (BB-buck mode) and the second mode is a second buck-boost mode”.
The primary reason for the indication of the allowability of claim 20 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “wherein the controller is further operable to cause the slope compensation circuit to: delay a first delay amount before the first slope compensation is applied; and delay a second delay amount before the second slope compensation is applied, wherein the first delay amount and the second delay amount are different”.

Response to Arguments
Applicant's arguments filed 05/09/2022 have been fully considered but they are not persuasive. 
Applicant(s) argue(s) with respect to claims 1, 9 and 17:
“The Office action states that claim 2 contains allowable subject matter. (Office
action, pages 9-10.) Applicant respectfully submits that claims 1 and 9 have been
amended to include “wherein the first slope compensation comprises a first slope
percentage, and wherein the second slope compensation comprises a second slope percentage that is different than the first slope percentage” of claim 2.
Applicant respectfully submits that Tanabe fails to disclose “the first slope
compensation comprising a first slope percentage...the second slope compensation comprising a second slope percentage different than the first slope percentage” of claims 1 and 9. Accordingly, applicant respectfully requests that the rejection of claims 1 and 9 under 35 U.S.C. § 102(a)(1) be withdrawn.”

In response, the examiner respectfully submits that claim 2 was indicated as allowable subject matter if including all the limitation of claim 2. The newly amended claims 1 and 9 does not include limitation of claim 2 reciting “wherein the first mode is a first buck-boost mode that follows a buck mode (BB-buck mode) and the second mode is a second buck-boost mode”. Further, Tanabe does disclose two different slope percentage, that is one having a positive slope percentage (positive increasing slope) and a negative slope percentage (negative decreasing slope).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alex Torres-Rivera whose telephone number is (571)272-5261. The examiner can normally be reached M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on (571) 272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX TORRES-RIVERA/Primary Examiner, Art Unit 2838